





Exhibit 10.2







COASTAL BANKING COMPANY, INC.

RESTRICTED STOCK AWARD




This RESTRICTED STOCK AWARD (the “Award”) is made and entered into as of the
21st day of March, 2008 by and between Coastal Banking Company, Inc. (the
“Company”), a South Carolina corporation, and W. Gary Horn (the “Employee”).




Upon and subject to the Additional Terms and Conditions attached hereto and
incorporated herein by reference as part of this Award, the Company hereby
awards as of the Grant Date to the Employee the Restricted Shares described
below in consideration of the Employee’s services to the Company (the
“Restricted Stock Award”).




A.

Grant Date:  March 21, 2008.




B.

Restricted Shares:  5,000 shares of the Company’s common stock (“Common Stock”),
$.01 par value per share.




C.

Vesting:  The Restricted Shares shall become vested, as and to the extent
indicated below, only if the Service Condition, as specified below, is
satisfied.




    Percentage of Restricted Shares

Years of Vesting Service

         which are Vested Shares




Less than 1

     0%

1, but less than 2

   20%

2, but less than 3

   40%

3, but less than 4

   60%

4, but less than 5

   80%

5 or more

  100%




The Employee shall receive one Year of Vesting Service for each full consecutive
one-year period of continuous service during the period beginning with the Grant
Date and ending on the date the Employee experiences a termination of employment
with the Company and all of its affiliates, regardless of the reason.




Notwithstanding the foregoing, the Service Condition will be deemed satisfied as
to all of the Restricted Shares if the Employee provides continuous services to
the Company and/or any affiliate following the Grant Date through the date of
any of the earlier events listed below:




(a)

in the event of (i) a termination of employment by the Company (or affiliate)
without Cause; or (ii) a termination of employment from the Company and all
affiliates due to either death or a Disability; or




(b)

the effective date of a Change in Control.




The Restricted Shares which have satisfied (or are deemed to have satisfied) the
Service Condition are herein referred to as the “Vested Shares.”  Any portion of
the Restricted Shares which have not become Vested Shares in accordance with
this Paragraph C. before or at the time











--------------------------------------------------------------------------------

of Employee’s termination of employment with the Company and all of its
affiliates shall be forfeited.  




IN WITNESS WHEREOF, the Company and Employee have signed this Award as of the
Grant Date set forth above.




Coastal Banking Company, Inc.




By:

/s/ Michael G. Sanchez

  /s/ W. Gary Horn

Employee




Title:

CEO











2




--------------------------------------------------------------------------------

ADDITIONAL TERMS AND CONDITIONS OF

COASTAL BANKING COMPANY, INC.

RESTRICTED STOCK AWARD




1.

Condition to Delivery of Restricted Shares.




(a)

Employee must deliver to the Company, within two (2) business days after the
earlier of (i) the date (the “Vesting Date”) on which any Restricted Shares
become Vested Shares, or (ii) the date the Employee makes an election pursuant
to Section 83(b) of the Internal Revenue Code as to all or any portion of the
Restricted Shares, either cash or a certified check payable to the Company in
the amount of all tax withholding obligations (whether federal, state or local)
imposed on the Company by reason of the vesting of the Restricted Shares, or the
making of an election pursuant to Section 83(b) of the Internal Revenue Code, as
applicable, except as provided in Section 1(b).




(b)

If the Employee does not make an election pursuant to Section 83(b) of the
Internal Revenue Code, in lieu of paying the withholding tax obligations in cash
or by certified check as required by Section 1(a), Employee may elect (the
“Withholding Election”) to have the actual number of shares of Common Stock that
become Vested Shares reduced by the smallest number of whole shares of Common
Stock which, when multiplied by the Fair Market Value of the Common Stock
determined by the closing price for the Common Stock on the last business day
immediately preceding the applicable Vesting Date, is sufficient to satisfy the
amount of the tax withholding obligations imposed on the Company by reason of
the vesting of the Restricted Shares on the applicable Vesting Date.  Employee
may make a Withholding Election only if all of the following conditions are met:




(i)

the Withholding Election must be made on or prior to the Vesting Date by
executing and delivering to the Company a properly completed Notice of
Withholding Election, in substantially the form of Exhibit A attached hereto;
and




(ii)

any Withholding Election made will be irrevocable; however, the Executive
Compensation and Management Resources Committee of the Board of Directors of the
Company (the “Committee”) may, in its sole discretion, disapprove and give no
effect to any Withholding Election.




(c)

Unless and until the Employee provides for the payment of the tax withholding
obligations in accordance with the provisions of this Section 1, the Company
shall have no obligation to deliver any of the Vested Shares and may take any
other actions necessary to satisfy such obligations, including withholding of
appropriate sums from other amounts payable to the Employee.  If the shares of
Common Stock are being traded by brokers and the Employee is not a “director” or
“executive officer”, within the meaning of Section 13(k) of the Securities
Exchange Act of 1934 (Section 402 of the Sarbanes-Oxley Act of 2002), at the
time tax withholding obligations become due, at the request of the Employee, the
Committee may make, or authorize the making of, such arrangements with the
Employee and a broker, dealer or other “creditor” (as defined by Regulation T
issued by the Board of Governors of the Federal Reserve System) acting on behalf
of the Employee for the receipt from such broker, dealer or other “creditor” of
cash by the Company in an amount necessary to satisfy the Employee’s tax
withholding obligations in exchange for delivery of a number of Vested Shares
directly to the broker, dealer or other “creditor” having a value equal to the
cash delivered.





3




--------------------------------------------------------------------------------

2.

Issuance of Restricted Shares.  




(a)

The Company shall issue the Restricted Shares as of the Grant Date in either
manner described below, as determined by the Committee in its sole discretion:




(i)

by the issuance of share certificate(s) evidencing Restricted Shares to the
Secretary of the Company or such other agent of the Company as may be designated
by the Committee or the Secretary (the “Share Custodian”); or




(ii)

by documenting the issuance in uncertificated or book entry form on the
Company’s stock records.  




Evidence of the Restricted Shares either in the form of share certificate(s) or
book entry, as the case may be, shall be held by the Company or Share Custodian,
as applicable, until the Restricted Shares become Vested Shares in accordance
with the Vesting Schedule.




(b)

If the shares of Common Stock are registered under the Securities Act of 1933,
as amended (the “Securities Act”) and the Employee is determined by the
Committee to be an “affiliate” of the Company, as such term is defined in Rule
144 (“Rule 144”) under the Securities Act, the Restricted Shares (and the Vested
Shares resulting therefrom) shall be evidenced only by physical share
certificates.




(c)

When the Restricted Shares become Vested Shares, the Company or the Share
Custodian, as the case may be, shall deliver the Vested Shares to the Employee
or, at the Company’s election, to a broker designated by the Company (the
“Designated Broker”) by either physical delivery of the share certificate(s) or
book entry transfer, as applicable, for the benefit of an account established in
the name of the Employee, in either case, after, to the extent applicable,
payment by the Employee of the tax withholding obligations pursuant to Section
1(a) and/or reduced by any Vested Shares withheld and returned to the Company
pursuant to Section 1(b) above or delivered to a broker, dealer or other
“creditor” as contemplated by Section 1(c) above (such reduced number of Vested
Shares are referred to in this Section 2(c) as the “Net Vested Shares”).  If the
number of Vested Shares includes a fraction of a share, neither the Company nor
the Share Custodian shall be required to deliver the fractional share to the
Employee, and the Company shall pay the Employee the amount determined by the
Company to be the estimated fair market value therefor.  At any time after
receipt by the Designated Broker, the Employee may require that the Designated
Broker deliver the Net Vested Shares to the Employee pursuant to such
arrangements or agreements as may exist between the Designated Broker and the
Employee.




(d)

In the event that the Employee forfeits any of the Restricted Shares, the
Company shall cancel the issuance on its stock records and, if applicable, the
Share Custodian shall promptly deliver the share certificate(s) representing the
forfeited shares to the Company.




(e)

Employee hereby irrevocably appoints the Share Custodian, and any successor
thereto, as the true and lawful attorney-in-fact of Employee with full power and
authority to execute any stock transfer power or other instrument necessary to
transfer any Restricted Shares to the Company in accordance with this Award, in
the name, place, and stead of the Employee.  The term of such appointment shall
commence on the Grant Date of this Award and shall continue until the last of
the Restricted Shares are delivered to the Employee as Vested Shares or are
returned to the Company as forfeited Restricted Shares or as Vested Shares
withheld and returned to the Company pursuant to Section 1(b), as provided by
the applicable terms of this Award.




(f)

Until the Restricted Shares become Vested Shares, the Employee shall be entitled
to all rights applicable to holders of shares of Common Stock including, without
limitation, the right to vote





4




--------------------------------------------------------------------------------

such shares and to receive dividends or other distributions thereon as provided
by Section 3, except as expressly provided in this Award.




(g)

In the event the number of shares of Common Stock is increased or reduced as a
result of a subdivision or combination of shares of Common Stock or the payment
of a stock dividend or any other increase or decrease in the number of shares of
Common Stock or other transaction such as a merger, reorganization or other
change in the capital structure of the Company, the Employee agrees that any
certificate representing shares of Common Stock or other securities of the
Company issued as a result of any of the foregoing shall be delivered to the
Share Custodian or recorded in book entry form, as applicable, and shall be
subject to all of the provisions of this Award as if initially granted
hereunder.




3.

Dividends.  The Employee shall be entitled to dividends or other distributions
paid or made on Restricted Shares but only as and when the Restricted Shares to
which the dividends or other distributions are attributable become Vested
Shares.  Dividends paid on Restricted Shares will be held by the Company and
transferred to the Employee, without interest, on such date as the Restricted
Shares become Vested Shares.  Dividends or other distributions paid on
Restricted Shares that are forfeited shall be retained by the Company.




4.

Restrictions on Transfer of Restricted Shares.




(a)

General Restrictions.  Except as provided by this Award, the Employee shall not
have the right to make or permit to exist any transfer or hypothecation, whether
outright or as security, with or without consideration, voluntary or
involuntary, of all or any part of any right, title or interest in or to any
Restricted Shares.  Any such disposition not made in accordance with this Award
shall be deemed null and void.  The Company will not recognize, or have the duty
to recognize, any disposition not made in accordance with this Award, and any
Restricted Shares so transferred will continue to be bound by this Award.  The
Employee (and any subsequent holder of Restricted Shares) may not sell, pledge
or otherwise directly or indirectly transfer (whether with or without
consideration and whether voluntarily or involuntarily or by operation of law)
any interest in or any beneficial interest in any Restricted Shares except
pursuant to the provisions of this Award.  Any sale, pledge or other transfer
(or any attempt to effect the same) of any Restricted Shares in violation of any
provision of this Award shall be void, and the Company shall not record such
transfer, assignment, pledge or other disposition on its books or treat any
purported transferee or pledgee of such Restricted Shares as the owner or
pledgee of such Restricted Shares for any purpose.




(b)

Certain Permitted Transfers.  The restrictions contained in this Section 4 will
not apply with respect to transfers of the Restricted Shares pursuant to
applicable laws of descent and distribution; provided that the restrictions
contained in this Section 4 will continue to be applicable to the Restricted
Shares after any such transfer; and provided further that the transferee(s) of
such Restricted Shares must agree in writing to be bound by the provisions of
this Award.




5.

Additional Restrictions on Transfer.




(a)

In addition to any legends required under applicable securities laws, the
certificates representing the Restricted Shares shall be endorsed with the
following legend and the Employee shall not make any transfer of the Restricted
Shares without first complying with the restrictions on transfer described in
such legend:











5




--------------------------------------------------------------------------------

TRANSFER IS RESTRICTED




THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND FORFEITURE PROVISIONS WHICH ALSO APPLY TO THE TRANSFEREE AS SET
FORTH IN A RESTRICTED STOCK AWARD, DATED  MARCH 21, 2008, A COPY OF WHICH IS
AVAILABLE FROM THE COMPANY.




(b)

Opinion of Counsel.  No holder of Restricted Shares may sell, transfer, assign,
pledge or otherwise dispose of (whether with or without consideration and
whether voluntarily or involuntarily or by operation of law) any interest in or
any beneficial interest in any Restricted Shares, except (i) pursuant to an
effective registration statement under the Securities Act or (ii) in a
transaction that fully complies with Rule 144, without first delivering to the
Company an opinion of counsel (reasonably acceptable in form and substance to
the Company) that neither registration nor qualification under the Securities
Act and applicable state securities laws is required in connection with such
transfer.




6.

Change in Capitalization.




(a)

The number and kind of Restricted Shares shall be proportionately adjusted for
any increase or decrease in the number of issued shares of Common Stock
resulting from a subdivision or combination of shares or the payment of a stock
dividend in shares of Common Stock to holders of outstanding shares of Common
Stock or any other increase or decrease in the number of shares of Common Stock
outstanding effected without receipt of consideration by the Company.  No
fractional shares shall be issued in making such adjustment.  All adjustments
made by the Committee under this Section shall be final, binding, and
conclusive.




(b)

In the event of a merger, consolidation, extraordinary dividend (including a
spin-off), reorganization, recapitalization, sale of substantially all of the
Company’s assets, other change in the capital structure of the Company, tender
offer for shares of Common Stock or a Change in Control, an appropriate
adjustment may be made with respect to the Restricted Shares such that other
securities, cash or other property may be substituted for the Common Stock held
by Share Custodian or recorded in book entry form pursuant to this Award.




(c)

The existence of the Restricted Stock Award shall not affect the right or power
of the Company to make or authorize any adjustment, reclassification,
reorganization or other change in its capital or business structure, any merger
or consolidation of the Company, any issue of debt or equity securities having
preferences or priorities as to the Common Stock or the rights thereof, the
dissolution or liquidation of the Company, any sale or transfer of all or part
of its business or assets, or any other corporate act or proceeding.




7.

Governing Laws.  This Award shall be construed, administered and enforced
according to the laws of the State of South Carolina; provided, however, no
Restricted Shares shall be issued except, in the reasonable judgment of the
Committee, in compliance with exemptions under applicable state securities laws
of the state in which the Employee resides, and/or any other applicable
securities laws.




8.

Successors.  This Award shall be binding upon and inure to the benefit of the
heirs, legal representatives, successors, and permitted assigns of the parties.




9.

Notice.  Except as otherwise specified herein, all notices and other
communications under this Award shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient.  Any party may
designate any other address





6




--------------------------------------------------------------------------------

to which notices shall be sent by giving notice of the address to the other
parties in the same manner as provided herein.  Notices sent to the Company
shall be addressed to the attention of the Secretary of the Company.




10.

Severability.  In the event that any one or more of the provisions or portion
thereof contained in this Award shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.




11.

Entire Agreement.  This Award expresses the entire understanding and agreement
of the parties with respect to the subject matter.  This Award may be executed
in two or more counterparts, each of which shall be deemed an original but all
of which shall constitute one and the same instrument.




12.

Headings and Capitalized Terms.  Paragraph headings used herein are for
convenience of reference only and shall not be considered in construing this
Award.  Capitalized terms used, but not defined, in this Award shall be given
the meaning ascribed to them in Section 15.




13.

Specific Performance.  In the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Award, the party
or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.




14.

No Right to Continued Employment.  The grant of the Restricted Stock Award made
pursuant to this Award shall not be construed as giving Employee the right to
any continued service relationship with the Company or any affiliate of the
Company.




15.

Special Definitions.  




(a)

For purposes of this Award, the term “Cause” has the same meaning as provided in
the employment agreement between the Employee and the Company or, if applicable,
any affiliate of the Company on the date of termination of employment, or if no
such definition or employment agreement exists, “Cause” means:




(i)

a material breach by the Employee of the terms of any agreement between the
Company (or any affiliate) and the Employee;




(ii)

Conduct by the Employee that amounts to fraud, dishonesty or willful misconduct
in the performance of his duties and responsibilities as an employee of the
Company or any affiliate;




(iii)

Arrest for, charged in relation to (by criminal information, indictment or
otherwise), or conviction of the Employee during his period of employment with
the Company or any affiliate of a crime involving breach of trust or moral
turpitude;




(iv)

Conduct by the Employee that amounts to gross and willful insubordination or
inattention to his duties and responsibilities during his period of employment
with the Company or any affiliate; or








7




--------------------------------------------------------------------------------

(v)

Employee’s removal and/or permanent prohibition from participating in the
conduct of the affairs of the Company or any of its affiliates by an order
issued under Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (12
U.S.C. 1818(e)(4) and (g)(1)).  




(b)

For purposes of this Award, the term “Change in Control” means any one of the
following events that occurs after the Grant Date:  




(i)

the acquisition by any one person, or more than one person acting as a group
(other than any person or more than one person acting as a group who is
considered to own more than fifty percent (50%) of the total fair market value
of the stock of the Company prior to such acquisition), of stock of the Company
that, together with stock held by such person or group, constitutes more than
fifty percent (50%) of the total fair market value or total voting power of the
stock of the Company;




(ii)

within any twelve-month period (beginning on or after the Grant Date) the date a
majority of members of the Company’s board of directors is replaced by directors
whose appointment or election is not endorsed by a majority of the members of
the Company’s board of directors before the date of the appointment or election;




(iii)

within any twelve-month period (beginning on or after the Grant Date) the
acquisition by any one person, or more than one person acting as a group, of
ownership of stock of the Company possessing thirty percent (30%) or more of the
total voting power of the stock of the Company; or




(iv)

within any twelve-month period (beginning on or after the Grant Date) the
acquisition by any one person, or more than one person acting as a group, of the
assets of the Company and its affiliates that have a total gross fair market
value of eighty-five percent (85%) or more of the total gross fair market value
of all of the assets of the Company and its affiliates immediately before such
acquisition or acquisitions; provided, however, that transfers to the following
entities or person(s) shall not be deemed to result in a Change in Control under
this Subsection (iv):  




(1)

an entity that is controlled by the shareholders of the Company immediately
after the transfer;




(2)

a shareholder (determined immediately before the asset transfer) of the Company
in exchange for or with respect to its stock;




(3)

an entity, fifty percent (50%) or more of the total value or voting power of
which is owned, directly or indirectly, by the Company;




(4)

a person, or more than one person acting as a group, that owns, directly or
indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Company; or




(5)

an entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a person described in the above
Subsection (b)(iv)(4).




For purposes of this Section 15(b), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar





8




--------------------------------------------------------------------------------

business transaction with the Company.  Notwithstanding the foregoing, no Change
in Control shall be deemed to have occurred for purposes of this Section 15(b)
by reason of any actions or events in which the Employee participates in a
capacity other than in the Employee’s capacity as an employee or director of the
Company or an affiliate or as a shareholder of the Company exercising the
Employee’s voting or tendering rights.




(c)

For purposes of this Award, the term “Disability” has the same meaning as
provided in the employment agreement between the Employee and the Company or, if
applicable, any affiliate of the Company on the date of termination of
employment, or if no such definition or employment agreement exists,
“Disability” means that the Employee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months.  




(d)

For purposes of this Award, the term “Fair Market Value” refers to the
determination of the value of a share of Common Stock as of a date, determined
as follows:




(i)

if the shares of Common Stock are traded on any national securities exchange or
through any nationally recognized quotation or market system (including, without
limitation Nasdaq), Fair Market Value shall mean the closing price at which
Common Stock shall have been sold on the trading day immediately preceding such
date, as reported by any such exchange or system selected by the Committee on or
through which the shares of Common Stock are then traded;




(ii)

if the shares of Common Stock are not actively traded on any such exchange or
through any such system, Fair Market Value shall mean the closing price for the
Common Stock for the most recent trading day immediately preceding such date, as
reported by such exchange or system; or




(iii)

if the shares of Common Stock are not actively traded or reported on any
exchange or through any such system and have not experienced a recent trading
day, Fair Market Value shall mean the fair market value of a share of Common
Stock as determined by the Committee taking into account such facts and
circumstances deemed to be material by the Committee to the value of the Common
Stock in the hands of the Employee.




Notwithstanding the foregoing, for purposes of Subsections (i), (ii), or (iii)
above, the Committee may use the closing price as of the indicated date, the
average price or value as of the indicated date or for a period certain ending
on the indicated date, the price determined at the time the transaction is
processed, the tender offer price for shares of Common Stock, or any other
method which the Committee determines is reasonably indicative of fair market
value.











9




--------------------------------------------------------------------------------

EXHIBIT A




NOTICE OF WITHHOLDING ELECTION

COASTAL BANKING COMPANY, INC.

RESTRICTED STOCK AWARD







TO:

Coastal Banking Company, Inc.




FROM:

W. Gary Horn




RE:

Withholding Election




This election relates to the Restricted Stock Award identified in Paragraph 3
below. I hereby certify that:




(1)

My correct name and social security number and my current address are set forth
at the end of this document.




(2)

I am (check one, whichever is applicable).




[  ]

the original recipient of the Restricted Stock Award.




[  ]

the legal representative of the estate of the original recipient of the
Restricted Stock Award.




[  ]

a legatee of the original recipient of the Restricted Stock Award.




[  ]

the legal guardian of the original recipient of the Restricted Stock Award.




(3)

The Restricted Stock Award pursuant to which this election relates was issued in
the name of __________________________ for a total of ______________ shares of
Common Stock. This election relates to ______ shares of Common Stock to be
delivered upon the vesting of a portion of the Restricted Shares, provided that
the numbers set forth above shall be deemed changed as appropriate to reflect
stock splits and other adjustments contemplated by the applicable provisions of
the Restricted Stock Award.




(4)

I hereby elect to have certain of the Vested Shares withheld and returned to the
Company, rather than delivered to me, for the purpose of having the value of
such shares applied to pay minimum required federal, state and local, if any,
tax withholding obligations arising from the vesting event.




The fair market value of the Vested Shares to be withheld and returned to the
Company shall be equal to the minimum statutory tax withholding requirements
under federal, state and local law in connection with the vesting event, reduced
by the amount of any cash or certified check payment tendered by me to the
Company in partial payment of such tax withholding obligations.  




(5)

I understand that this Withholding Election is made prior to the Vesting Date
and is otherwise timely made pursuant to Section 1 of the Restricted Stock
Award.








10




--------------------------------------------------------------------------------

(6)

I further understand that, if this Withholding Election is not disapproved by
the Committee, the Company shall withhold from the Vested Shares a whole number
of shares of Common Stock having the value specified in Paragraph 4 above.




(7)

I have read and understand the provisions of the Restricted Stock Award and I
have no reason to believe that any of the conditions therein to the making of
this Withholding Election have not been met.  Capitalized terms used in this
Notice of Withholding Election without definition shall have the meanings given
to them in the Restricted Stock Award.




Dated:

 

Signature:




 

Name (Printed)







 

Street Address

 

City, State, Zip Code

 

Social Security Number

 








11


